Citation Nr: 0809750	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  99-24 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's 
previously denied claim of entitlement to service connection 
for a chronic psychiatric disability on the basis of his 
submission of new and material evidence and denied the claim 
on the merits, to include denial of service connection for 
PTSD.

In October 2002, the veteran testified at a personal hearing 
before a Veterans Law Judge from the Board.  A copy of the 
transcript of that hearing is of record.

Thereafter, the case was remanded in January 2004 and July 
2005 for evidentiary and procedural development.  In a May 
2005 letter, the Board notified the veteran that the Veterans 
Law Judge who conducted the October 2002 hearing was no 
longer employed by the Board and informed him of his right to 
another Board hearing.  In December 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

In April 2006, the case was referred to a physician 
associated with the Veterans Health Administration for a 
review of the pertinent record, a definitive psychiatric 
diagnosis, and a nexus opinion of how the diagnosis related 
to the veteran's period of active duty.  The requested 
opinion was rendered in April 2006 and the veteran, via his 
representative, reviewed the opinion and thereafter, in July 
2006, submitted a waiver of review by the agency of original 
jurisdiction, consenting to the referral of the appeal to the 
Board for immediate adjudication.  This case was than 
returned to the Board in August 2006.

In a September 2006 decision, the Board reopened and denied 
the claim for service connection for PTSD on the merits 
following a de novo review of all the evidence, both old and 
new.  The veteran appealed the September 2006 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 Joint Motion for Remand, the 
Court vacated and remanded the part of the September 2006 
Board decision that denied service connection for PTSD to the 
Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for service connection for PTSD is 
provided.

The veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.

The veteran served in the United States Army as a rocket 
artillery crewman from June 1962 to May 1964.  He was 
initially stationed stateside, but from December 1962 to May 
1964, he served in the Federal Republic of Germany.  He did 
not participate in combat against enemy forces.  His service 
personnel records show that he received a proficiency score 
of "excellent" for his military performance from June 1962 
to December 1962.  In December 1962, he was transferred from 
duty in the United States to a duty station in Germany.  
Thereafter, for the period from December 1962 to his 
discharge under honorable conditions in May 1964, he received 
an "unsatisfactory" proficiency rating.  According to his 
personnel records, the veteran was found to have engaged in 
willful misconduct after he got intoxicated on alcohol and 
then instigated fights over racial issues.  Other problems 
included assaulting a German civilian, being absent from his 
duty station, dereliction of duty, and not obeying a lawful 
order.  Service personnel records reflect that in March 1964 
he was reduced in rank from an E-3 to an E-2.  A March 1964 
"Elimination of Unsuitable Enlisted Personnel" memoranda 
recommended that the veteran be discharged from service prior 
to the expiration of his three-year term for failure to 
conform to the standards and behavior pattern required of a 
soldier.  "Counseling, reprimands and four Article 15's have 
failed to influence him.  [the veteran] continues to act 
deliberately in a manner detrimental to the rest of his 
section and the Army.  His dress is sloppy, his attitude 
toward work is negative, and he holds his superiors in 
contempt."

The veteran's service treatment records show that he had a 
normal psychiatric evaluation on his entrance examination in 
June 1962.  A treatment report dated in January 1963 shows 
that he injured his right hand in a fight in December 1962 
while stationed at Barton Barracks in the Federal Republic of 
Germany.  His service personnel records reflect that he 
received several disciplinary actions for alcoholic 
intoxication, poor observance of his military duties, 
disruptive behavior, assaulting a German citizen, and 
deliberately provoking racial arguments with other soldiers. 
The September 1963 report of a psychiatric evaluation shows 
that he did not have any psychiatric disorder, 
notwithstanding his episodes of drunkenness with disciplinary 
problems and drinking problems.  In a January 1964 
psychiatric evaluation it was noted that the veteran admitted 
to a history of excessive drinking, including an incident 
prior to service when he became drunk in his junior year of 
high school, argued with the school principal, quit high 
school, and thereafter immediately enlisted into the Army.  
During the evaluation, the veteran related in a logical and 
coherent manner, manifesting no signs of psychiatric illness.  
On separation examination in May 1964, he was deemed to be 
psychiatrically normal and denied having nervous trouble, a 
drinking habit, or depression on his medical history 
questionnaire.

Post-service VA, private, and SSA medical records dated from 
1972 to 2005 show that the veteran was treated for numerous 
mental disorders, including chronic alcoholism, substance 
abuse, adjustment, disorder, bipolar disorder, major 
depression, PTSD, and depression, with a mixed personality 
disorder with anti-social, schizotypal, and paranoid 
features.  Multiple PTSD diagnoses provided by private 
physicians as well as a VA psychologist attributed the 
veteran's claimed PTSD disability to the veteran's account of 
being victimized during active service because of his race.  
The records relate many post-service incidents of anti-social 
behavior exhibited by the veteran and reflect that he was 
obsessed with racial issues.

In a June 1999 VA mental disorders examination report, with a 
July 1999 addendum, the psychiatrist indicated that although 
the veteran complained of racial discrimination while in 
service, which he felt led to PTSD, his complaints did not 
reach the level to qualify for PTSD.  

In his October 2002 and December 2005 hearing testimony, and 
in various written accounts presented in support of his 
claim, the veteran alleged that he was exposed to the 
following stressors during his period of active service:  1.) 
While stationed in the Federal Republic of Germany in 
December 1962, the veteran was subjected to racial taunting 
by two white members of his unit, who called him racial slurs 
and threatened to lynch him.  The veteran stated that he had 
no problems with alcohol prior to service, but that the 
racial abuse he endured in service caused him to start 
drinking heavily.  2.)  The veteran referred to a witness 
named H.M. who served with him in his unit and witnessed the 
veteran being subjected to abuse on account of his race. 
According to the veteran, Mr. M. also had a German girlfriend 
who was killed when she got decapitated in an accident.  The 
veteran did not indicate that he actually witnessed this 
incident.  The veteran stated that he maintained contact with 
Mr. M., but that the witness now suffers from Alzheimer's 
disease.  3.)  The veteran stated that he knew a cook named 
"Lucky" who beat his girlfriend or spouse to death with a 
frying pan.  (The veteran did not indicate that he actually 
witnessed this incident)  4.)  The veteran stated that he saw 
a sergeant shoot two enlisted men in a non-fatal shooting for 
inciting a race riot in Germany during service.  Three 
enlisted men called the veteran a racial slur, but the 
veteran was blamed for instigating the race riot.  Although 
he knew of several witnesses who would attest to this, with 
the exception of Mr. M., he was unable to locate any of them 
even with the assistance of a private investigator.  5.)  The 
veteran reported that he experienced a high level of 
emotional stress during military service while handling 
nuclear warheads as a rocket artillery crewman.

In an April 2006 opinion, a VHA medical expert reported that 
he had reviewed the veteran's medical history contained 
within his claims file, including the medical reports 
presenting a diagnosis of PTSD linked to the veteran's self-
instigated racially-motivated incidents in service.  Based on 
his overview of the assembled record of the veteran's 
psychiatric and social history, the medical expert determined 
that the veteran's definitive psychiatric diagnosis was 
polysubstance dependence on Axis I, and antisocial 
personality disorder on Axis II.  The medical expert 
presented the following commentary:

"To make a diagnosis of post-traumatic stress disorder, in 
my opinion, requires that the (veteran) is victimized by the 
trauma, and if (he) is inciting fights and inciting incidents 
like (the racial incidents noted in service), in my opinion 
that does not meet stressor criteria for PTSD.  I do not see 
that the (veteran) has PTSD.

I do not see that the (veteran) suffers post-traumatic stress 
disorder based on anything that happened in service.  If he 
instigated fights and got into trouble in this regard, that, 
in my opinion, does not meet stressor criteria because he 
chose to instigate it; and in that sense, I do not feel that 
the (veteran) meets criteria for post-traumatic stress 
disorder.  Again, I feel the most likely diagnoses in this 
case are polysubstance dependence and antisocial personality 
disorder."

In the present case, the veteran's military records clearly 
establish that he did not serve in combat.  His multiple PTSD 
diagnoses are predicated on racial incidents which he claims 
were precipitating stressors.  Other stressors, which include 
the violent death of "Lucky" the cook's spouse/girlfriend 
at Lucky's hands, the gruesome death of H.M.'s German 
girlfriend by accidental decapitation, and his alleged 
handling of nuclear warheads as a rocket artillery crewman 
have not been verified by any objective documentation 
received or have not been verified due to the lack of 
information provided by the veteran despite several requests 
for additional information by VA.

The Board observes that in the October 2007 Joint Motion for 
Remand the parties agreed that the VA failed to provide an 
adequate statement of reasons and bases for its denial of 
service connection for PTSD.  It was indicated that the Board 
did not address the inconsistencies between the standard used 
to determine the sufficiency of the veteran's stressors in 
the VHA medical expert opinion and in the DSM IV, as the VHA 
examiner opined that the veteran's claimed stressors could 
not be stressors because they were the result of his 
instigation and the DSM-IV does not reveal any criterion 
which requires a stressor to be independent of instigation by 
the veteran.  It was further noted that to the extent the 
Board considers the veteran's actions during service 
preclusive of service connection for PTSD, it should consider 
whether the stressors are the result of willful misconduct 
under 38 U.S.C.A. § 105(a).  The parties also agreed that the 
medical evidence was insufficient to decide the veteran's 
claim and indicated that a further VA examination should be 
scheduled following an initial determination assessing which 
potential stressors, if any, were found to be the result of 
willful misconduct.

As instructed in the Joint Motion, the AMC/RO should first 
make a determination concerning whether any of the veteran's 
reported stressors, specifically the reported racial 
incidents during service, are the result of willful 
misconduct under 38 U.S.C.A. § 105(a).  An injury or disease 
incurred during active service is not deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Accordingly, the AMC/RO should 
arrange for the veteran to undergo VA PTSD examination at an 
appropriate VA medical facility to determine the nature and 
etiology of the veteran's claimed PTSD.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

The claims file also reflects that the veteran has received 
medical treatment from VA Medical Center (VAMC) in Battle 
Creek, Michigan; however, as the claims file only includes 
records from that facility dated up to December 2004, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The AMC/RO should also provide the veteran 
with notice of information concerning 
willful misconduct under 38 U.S.C.A. 
§ 105(a).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD disability since November 1998.  Of 
particular interest are any outstanding VA 
records of evaluation and/or treatment of 
the veteran's claimed PTSD disability, for 
the period from December 2004 to the 
present, from the VAMC in Battle Creek, 
Michigan.  The veteran should be asked 
whether any childhood/adolescent incidents 
resulted in social service/foster 
home/legal intervention, and if so, he 
should provide details sufficient to 
obtain any records associated with that 
action.  The veteran is requested to 
provide the name and address of all high 
schools he attended prior to his entry 
into service in order that school records 
be obtained.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his attorney 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The AMC/RO should review the veteran's 
reported stressors and make a specific 
determination as to whether any of the 
veteran's reported stressors, specifically 
the reported racial incidents during 
active service, are due to his own willful 
misconduct under 38 U.S.C.A. § 105(a).

4.  Thereafter, and only if one or more 
in-service stressors that has been 
verified or otherwise accepted as factual 
and not found to be the result of the 
veteran's own willful misconduct, the 
veteran is to be afforded a VA medical 
examination by a physician in the 
specialty of psychiatry.  The purpose of 
such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  Prior to the examination, 
the claims folder must be made available 
to the psychiatrist or psychologist who 
performs the evaluation, for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  A 
comprehensive life history, including 
information regarding his alcohol abuse 
and verbal altercation with his high 
school principal are to be obtained.  The 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing, 
must also be accomplished if deemed 
warranted by the psychiatrist.  All 
established psychiatric diagnoses are then 
to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM IV), and, if so, 
whether it is at least as likely as not 
that the veteran's PTSD is the result of 
any verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

5. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.



6.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claim of entitlement to service connection 
for PTSD on the basis of all the evidence 
on file and all governing legal authority.  
If the benefit sought on appeal is not 
granted, the veteran and his attorney must 
be provided with a supplemental statement 
of the case (SSOC) which should include a 
summary of the evidence and the law and 
regulations considered as well as any 
willful misconduct determinations 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

